PER CURIAM:
Ameer G. Mikhail appeals the district court’s order affirming the magistrate judge’s finding of guilt for a traffic violation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Mikhail, No. CR-03-407 (D.Md. Feb. 10, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED